Filed 6/3/22 In re B.C. CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                   DIVISION ONE

                                           STATE OF CALIFORNIA


In re B.C., a Person Coming Under
the Juvenile Court Law.
                                                                 D079909
SAN DIEGO COUNTY HEALTH
AND HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. EJ4210B)
         Plaintiff and Respondent,

         v.

C.C.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Browder A. Willis III, Judge. Affirmed.
         Niti Gupta, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Lonnie J. Eldridge, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Tahra Broderson, Deputy County Counsel, for Plaintiff
and Respondent.
      C.C. (Mother) appeals from the juvenile court’s order denying her
Welfare and Institutions Code1 section 388 petition requesting family
maintenance services and return of her daughter, B.C. On appeal, Mother
abandons her request for B.C.’s return and argues that the juvenile court
erred when it denied her request for an additional six months of services.
Mother claims that she established changed circumstances and showed that
reunification was in B.C.’s best interests. We conclude that the juvenile court
acted within its discretion in denying the section 388 modification petition
and affirm the order.
                                       I.
              FACTUAL AND PROCEDURAL BACKGROUND
      A. Mother’s History
      At age 25, Mother began drinking alcohol and using marijuana. She
then progressed to daily methamphetamine use, which continued for eight
years. In October 2017, Mother gave birth to a boy, P.C. Mother and child
both tested positive for amphetamine and marijuana. The San Diego County
Health and Human Services Agency (the Agency) removed P.C. from Mother,
who did not participate in treatment or maintain contact with the Agency.
After three drug arrests in 2018, Mother received a three-year prison term for
assault with a deadly weapon. She was paroled in October 2019. Mother
attended a recovery substance abuse program as part of her parole, tested
negative for illegal substances in November and December 2019 but left the
program and later relapsed on methamphetamine. After the juvenile court
terminated Mother’s parental rights to P.C., the maternal grandmother
adopted him in February 2020.


1     Undesignated statutory references are to the Welfare and Institutions
Code.


                                       2
      In July 2020, Mother gave birth prematurely to B.C. in her home and
was transported to a hospital via ambulance. B.C.’s urine and umbilical cord
tested positive for methamphetamine, amphetamine, and marijuana. Mother
admitted drug use while pregnant. She also stated that she had previously
been diagnosed as suffering from paranoid schizophrenia, bipolar disorder,
and anxiety disorder, which had resulted in several hospitalizations and
holds in the behavioral health unit. Mother admitted that her mental health
issues often made her angry or scared, causing her to become aggressive and
violent toward others. Although Mother claimed that she was receiving
mental health treatment and taking medication, she did not provide the
social worker with contact information for her mental health care providers
and the social worker could not verify that Mother was receiving mental
health treatment or taking medication.
      B. The Current Proceeding
      In August 2020, the Agency filed a petition on B.C.’s behalf alleging
that Mother admitted drug use while pregnant and had her parental rights to
another child terminated due to her drug use. At the detention hearing later
that month, the juvenile court ordered voluntary services for Mother, granted
supervised visitation, and informed Mother that she had six months to make
substantive progress in any court-ordered treatment programs and that her
failure to do so may result in the termination of her parental rights.2
      Although Mother participated in a daily outpatient substance abuse
treatment program and had been doing well, in early September 2020, she
tested positive for methamphetamine, amphetamine, and marijuana. In
October 2020, Mother moved into a sober living facility but she missed her

2     The social worker located the alleged father, Jacob C., in custody. A
paternity test later confirmed that Jacob is B.C.’s biological father. Jacob has
not challenged the termination of his parental rights.


                                       3
drug tests and group meetings, and did not return the social worker’s
telephone calls. At the contested jurisdiction hearing later that month, the
juvenile court found the allegation true, and adjudged B.C. a dependent
under section 300, subdivision (b).
      In early November 2020, the social worker learned from Mother’s case
manager that Mother had stopped attending group meetings at the sober
living facility and that she would be discharged from the program if she did
not contact the case manager. Mother’s parole officer also told the social
worker that she was unable to locate Mother, who did not respond to her
phone calls, and that a warrant would be issued for Mother’s arrest. At the
disposition hearing later that month, the juvenile court removed custody from
Mother. The court ordered reunification services and monitored visits for
Mother, who was not present at the hearing. Between November 2020 and
April 2021, Mother participated in no services and did not attempt to visit
B.C. Neither the Agency nor her parole officer was able to locate her.
      In late April 2021, the Agency located Mother at the Las Colinas
Detention Facility and learned that she had been arrested for assault with a
deadly weapon and felony parole violation. On April 30, 2021, the Agency
placed B.C. with the paternal grandmother. At the contested six-month
review hearing in June 2021, the juvenile court terminated Mother’s
reunification services and set a section 366.26 hearing to select a permanent
plan for B.C.
      In late July 2021, approximately one month after her services were
terminated, Mother enrolled in a residential substance abuse program at the
Family Recovery Center (FRC). In early September 2021, Mother had her
first in-person visit with eleven-month-old B.C., who cried when Mother
attempted to engage with her. Mother consistently visited B.C. and, in



                                       4
October 2021, Mother’s visitation was increased from one hour to two hours
per week. In November 2021, Mother graduated from the FRC.
      In early January 2022, Mother filed a section 388 modification petition
asking the juvenile court to change the court order regarding B.C.’s
placement. Mother requested that the court order family maintenance
services and place B.C. in her care.3 Mother was residing in a sober living
facility. At the combined section 388 and 366.26 hearings, the juvenile court
heard testimony from the social worker and Mother. After closing argument,
the juvenile court found that Mother had “demonstrated changing
circumstances,” not changed circumstances. The court noted that Mother
had four months of sobriety based on her testimony but no “documented proof
of that.” Even assuming that Mother had proven changed circumstances, the
juvenile court concluded that Mother failed to meet her burden to show that
granting the petition would be in B.C.’s best interests. The court thus denied
the section 388 modification petition.
                                         II.
                                DISCUSSION
      A. Legal Principles
      “Section 388 provides an ‘ “escape mechanism” ’ for parents facing
termination of their parental rights by allowing the juvenile court to consider
a legitimate change in the parent’s circumstances after reunification services
have been terminated. [Citation.] This procedural mechanism, viewed in the
context of the dependency scheme as a whole, provides the parent due process
while accommodating the child’s right to stability and permanency.


3     At the hearing on the petition, during opening statements Mother’s
counsel sought “additional reunification services and family maintenance
services as the court sees fit.” During closing argument, Mother’s counsel
changed the request and argued for reinstatement of reunification services.


                                         5
[Citation.] After reunification services have been terminated, it is presumed
that continued out-of-home care is in the child’s best interests. [Citation.]
Section 388 allows a parent to rebut that presumption by demonstrating
changed circumstances that would warrant modification of a prior court
order.” (In re Alayah J. (2017) 9 Cal.App.5th 469, 478.) The petitioner bears
the burden of showing: (1) there has been a change of circumstance or new
evidence; and (2) the modification of the order is in the child’s best interests.
(§ 388, subds. (a)(1) & (d).) Accordingly, the petitioner “must establish how
such a change will advance the child’s need for permanency and stability.”
(In re J.C. (2014) 226 Cal.App.4th 503, 527.)
      It is not enough for a parent to show changing circumstances. (In re
Mickel O. (2011) 197 Cal.App.4th 586, 615.) Rather, the parent must show
changed circumstances of a significant nature. (Ibid.) “In the context of a
substance abuse problem that has repeatedly resisted treatment in the past,
a showing of materially changed circumstances requires more than a
relatively brief period of sobriety or participation in yet another program.”
(In re N.F. (2021) 68 Cal.App.5th 112, 121.)
      In ruling on a section 388 modification petition, the juvenile court may
consider the entire factual and procedural history of the case. (In re Justice
P. (2004) 123 Cal.App.4th 181, 189.) We review a juvenile court’s denial of a
section 388 petition for an abuse of discretion and its factual findings for
substantial evidence. (In re J.M. (2020) 50 Cal.App.5th 833, 846.) We cannot
reassess the credibility of witnesses and must draw “all inferences from the
evidence which support the court’s determination.” (In re Nada R. (2001) 89
Cal.App.4th 1166, 1177.)


      B. The Juvenile Court Did Not Abuse Its Discretion in
         Denying Mother’s Section 388 Petition


                                        6
      Mother contends that she “indisputably” demonstrated a substantial
change of circumstances through her completion of a residential substance
abuse program, consistent weekly negative drug tests, participation in
aftercare, ongoing consistent attendance at weekly NA meetings, sustained
sobriety, and her regular, committed, and positive weekly visitation with B.C.
      We agree that Mother demonstrated some progress toward
ameliorating her substance abuse problem when, approximately one month
after the juvenile court terminated her reunification services, she voluntarily
entered a residential substance abuse treatment program on July 22, 2021.
Mother successfully completed the program on November 18, 2021. While in
the program, Mother had her first in-person visit with eleven-month-old B.C.
in early September 2021. However, she subsequently missed three
consecutive weeks of visitation without explanation to the caregiver or the
Agency.
      Mother claimed that she tried to call the social worker to set up
visitation but “was dialing the wrong number.” The social worker testified,
however, that her telephone number had been the same throughout the
entire case. Moreover, there is nothing in the record that suggests that
Mother attempted to contact the caregiver or her attorney to obtain the social
worker’s number. Given Mother’s dubious explanation for the missed
visitation, the juvenile court could have reasonably concluded, based on other
evidence, that Mother missed visits for that three-week period because she
was again using drugs. (In re Jessica C. (2001) 93 Cal.App.4th 1027, 1043 [“A
trier of fact is free to disbelieve a witness, even one uncontradicted, if there is
any rational ground for doing so.”].)
      Mother testified that after graduating from FRC the week of November
23, she attended AA and NA meetings five times a week. However, Mother


                                         7
could not verify this claim. The social worker stated that Mother never
provided her with any sign-in sheets. Although Mother attached a sign-in
sheet to her section 388 petition, it showed only that she had attended three
AA meetings on consecutive days shortly after she filed her section 388
petition. Mother provided no evidence to support her claim of attending
weekly NA meetings. Mother testified that she had another sign-in sheet
and a letter from drug court at her sober living facility. As minor’s counsel
noted during closing argument, the section 366.26 hearing was originally set
in October 2021 for November 2021. On the November hearing date, Mother
indicated that she would be filing a section 388 petition and the section
366.26 hearing was continued to January 13, 2022. Thus, Mother and her
trial counsel had ample time to gather evidence to support Mother’s claim
that she attended meetings five times a week.




                                       8
      Mother tested negative for drugs while at FRC and testified that she
submitted to random weekly drug tests at her sober living facility. However,
the social worker received no information that Mother had been testing at the
sober living facility. Mother provided no drug test results after leaving FRC
in November 2021. Additionally, although Mother claimed that she was
participating in drug court, she never provided the social worker with any
documentation to substantiate this assertion. Without any verification of
Mother’s claims, we cannot assume that Mother maintained her sobriety
from the time she left FRC in November 2021 to the date of the section 388
hearing on January 13, 2022. (See e.g., In re Anthony W. (2001) 87
Cal.App.4th 246, 251 [finding “conclusory” allegations of participation in and
completion of drug counseling, testing, and parenting classes that were made
without dates, names of counselors, certificates, or drug test results].)
      We must also evaluate Mother’s claim of changed circumstances in
conjunction with her long history of substance abuse. She admitted eight
years of daily methamphetamine use and her first child tested positive for
amphetamine and marijuana at birth. Approximately 27 months later, she
gave birth to B.C. who tested positive for methamphetamine, amphetamine
and marijuana. Other than the approximately four months Mother spent in
the highly structured setting of a residential drug treatment program, she
presented no proof to support her claim of continued sobriety. Courts
frequently affirm the denial of section 388 petitions based on short periods of
sobriety (less than a year) when a child has been removed at a very young
age. (See e.g., In re C.J.W. (2007) 157 Cal.App.4th 1075, 1081 [parents’ most
recent efforts at sobriety “were only three months old” and did not
demonstrate changed circumstances].) Additionally, Mother’s history of
mental illness is concerning. She testified that she saw a therapist every six



                                        9
weeks and was taking her prescribed medication but provided no
documentation to support these claims.
      While we commend Mother for taking the initiative to enroll in FRC
and for her progress to date, as the juvenile court found, that progress
indicates only that her circumstances were at best changing, not changed.
Given that B.C. was in a stable and loving environment with a caregiver who
wanted to adopt her, it was in B.C.’s best interests not to upset that
arrangement in the absence of changed circumstances.
      Even if Mother had shown changed circumstances, she did not meet her
burden to show that it would be in B.C.’s best interests to have B.C.’s
permanent plans delayed by offering additional services.4 Where, as here,
the juvenile court has terminated services, the best interests analysis is
focused on the child’s need for permanency and stability. (In re J.C., supra,
226 Cal.App.4th at p. 527.) The child’s best interests “are not to further delay
permanency and stability in favor of rewarding” the parent for his or her
“hard work and efforts to reunify.” (Ibid.) B.C.’s caregiver wanted to provide
her with stability and permanency through adoption. B.C. has never been
under Mother’s care and at the time of the section 388 hearing, Mother’s
visits with B.C. were still supervised. The social worker noted that the
caregiver “continues to be the primary person who provides hygiene items,


4     A parent who participates regularly in services and makes substantive
progress may receive up to 18 months of reunification services but only if
there is a substantial probability the child will be returned to the parent by
the 18-month date. (§ 361.5, subd. (a)(3)(A).) Here, the 18-month date in
B.C.’s case was approximately February 27, 2022; just 45 days after the
contested hearing. The record does not support a finding that B.C. could be
returned to Mother’s care within that timeframe, nor has Mother shown
exceptional circumstances permitting services to the 24-month date. (See
§§ 361.5, subd. (a)(4)(A), 366.22, subd. (b); Georgeanne G. v. Superior Court of
Los Angeles County (2020) 53 Cal.App.5th 856, 864, fn. 9.)


                                       10
toys, and food” during visits and “a common theme since early in the
visitation” is that Mother required prompting to change B.C.’s diaper. The
social worker reported that B.C. sought out her caregiver during visits with
Mother “and needs to have her caregiver close to allow the mother closeness.”
At the end of visits, B.C. would again seek out her caregiver and showed no
signs of distress when parting from Mother. The social worker assessed the
interactions between B.C. and Mother “as that of a child with a friendly
adult.”
      Based on the evidence presented, the juvenile court could reasonably
find that granting Mother’s section 388 petition would delay stability and
permanency for B.C., and would not be in her best interests, considering the
stability that a permanent home would provide. (In re Angel B. (2002) 97
Cal.App.4th 454, 464.) Accordingly, we conclude that the juvenile court acted
well within its discretion in denying Mother’s section 388 modification
petition.
                                 DISPOSITION
      The order denying C.C.’s section 388 modification petition is affirmed.


                                                                       AARON, J.

WE CONCUR:



HUFFMAN, Acting P. J.



IRION, J.




                                      11